1
2                                         JS-6
3
4
5
6
                           UNITED STATES DISTRICT COURT
7
                          CENTRAL DISTRICT OF CALIFORNIA
8
9
10    MARTIN GONZALEZ,                           Case No. CV 20-1803-DSF (KK)
11                                Petitioner,
12                        v.                     JUDGMENT
13    R. MADDEN,
14                                Respondent.
15
16
17         Pursuant to the Memorandum and Order Summarily Dismissing Action
18   Without Prejudice,
19         IT IS HEREBY ADJUDGED that the Application for Extension of Time to
20   file a petition for writ of habeas corpus is DENIED and this action is DISMISSED
21   without prejudice.
22
23   DATED: March 4, 2020
24                                         Honorable Dale S. Fischer
                                           UNITED STATES DISTRICT JUDGE
25
26
27
28
